DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 12/28/21, with respect to the rejection(s) of claim(s) in the prior office action been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 5,691,508 to Radliff et al.
Applicant’s currently amended claim 1 includes limitations for a cable housing that secures a cable with a “lid” that opens and closes relative to a base portion. It appears that this is the general inventive concept, however, Examiner believes this to be an obvious modification and a clarified rejection follows below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radliff.
Radliff discloses in figures 2 and 4-5, a unitube breakout kit comprising: 
A bottom portion (22) extending from a neck end (24) to an outlet end (28); and 
A top portion (14) selectively attached to the bottom portion (hinged lid) such that the top is movable between an open and closed portion (figure 4 versus figure 5), wherein the bottom portion and top define a cavity (12) configured to contain at least one optical fiber or ribbon fibers (206) when the top portion is closed (figure 1 depicts channels for securing), wherein; 
The bottom portion defines at least one slow (42) to attach at least one of a fiber core tube or a ribbon cable to the bottom portion; and
At least one fiber tube or ribbon cable remains secured when the top is open (figure 2).
As to claim 4, tab portions (36) are disclosed. 
As to claim 6, the bottom portion includes an arc and parallel side portions (24. 26, 28). 
As to claim 8, at least one slot area is at the neck portion (either end disclosed has a slot). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9-10, 13-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radliff.in view of US 2020/0073071 to Allen at al.
Radliff discloses in figures 2 and 4-5, a unitube breakout kit comprising: 
A bottom portion (22) extending from a neck end (24) to an outlet end (28); and 
A top portion (14) selectively attached to the bottom portion (hinged lid) such that the top is movable between an open and closed portion (figure 4 versus figure 5), wherein the bottom portion and top define a cavity (12) configured to contain at least one optical fiber or ribbon fibers (206) when the top portion is closed (figure 1 depicts channels for securing), wherein; 
The bottom portion defines at least one slow (42) to attach at least one of a fiber core tube or a ribbon cable to the bottom portion; and
At least one fiber tube or ribbon cable remains secured when the top is open (figure 2).
However, Radliff fails to disclose the following:
Claim 7: fastener in/out 
Claims 9-10, 13-15, 19: fasten w/ slot and taper (13 is hose clamp or zip tie, 14-wire)
Allen discloses a dual fastener system utilizing hose clamps (or cable ties; paragraph 61), where one fastener resides outside a housing and one within (figures 1 and 22). 
It would have been obvious to one having ordinary skill in the art to combine or replace features taught by Allen in the housing of Radliff as a newer and more updated structure to secure a cable. The use of cable ties versus zip tires or wire ties are all art recognized equivalents.
Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radliff. 
.
Claims 3, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radliff (and Radliff in view of Allen) as applied to claims above, and further in view of US 2015/0043310 to Maas et al.
Radliff discloses the invention except for shaping the housing to have a narrower end or a third area with another differing dimension. It is noted that changing the shape or size of a component is generally recognized to be within the level of ordinary skill in the art. 
Maas discloses such a change in shape that gradually increases from a cable boot end to a center of a housing (figure 3.1).
It would have been obvious to one having ordinary skill in the art to reshape a housing as taught by Mass into Radliff to enable better fitment or to reduce footprint. Further, it has been held that a change in size generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radliff in view of Toll (cited in prior office action).
Radliff discloses the invention as claimed except for the specific tab extension structure recited in claim 11. Radliff discloses a general tab and hinge structure and Examiner notes that 
Toll discloses such an extended tab portion that is received by a complimentary female receptacle end. 
It would have been obvious to one having ordinary skill to recognize that extended tabs as taught by Toll could be used in Radliff as an equivalent way to secure two housing portions to one another.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/            Primary Examiner, Art Unit 2883